DETAILED ACTION
This action is in response to the amendment 03/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4, 6 – 8 and 10 – 14 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the digital integrated circuit comprises: a digital register to store the digital signal; a command decoder comprising logic instructions to set a threshold performance level for the electrical circuit, and generate an adjustable threshold reference signal based on the threshold performance level; and a digital comparator to compare the digital signal from the digital register with the adjustable threshold reference signal, and to generate a binary output based on the comparison”. 
The primary reason for the indication of the allowability of claim 8 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the field programmable gate array comprises: a digital register to receive the digital signal from the analog-to-digital converter; and a command decoder comprising logic instructions to set a threshold power level for the electrical load, and generate an adjustable threshold reference signal based on the threshold power level”. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2017/0250043 discloses a signal conditioning circuit suitable for use in relay/circuit breaker control systems in power distribution systems.
US Pub. No. 2016/0139644 discloses a selective event reaction processing in power control interposed between an electrical source and an electrical load to improve power quality at the load and to protect both the load and internal control components against various conditions where input electricity exceeds tolerances.
US Pub. No. 2013/0242445 discloses an arrangement that detects service surge and/or sag, and operates a switch to disconnect the customer load from the utility power line if a sustained overvoltage event or undervoltage event is detected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838